H. Brown, J.,
concurring. I join in the judgment, syllabus, and the opinion of the majority insofar as it goes. However, I believe that Justice Wright, in his dissent, identifies an important point of fairness. Though it does not rise to the level of constitutional error and though thére has. been a technical compliance with Crim. R. 11(C)(2), the preferred practice would be for the trial judge to inform a defendant that sentences maybe imposed consecutively before accepting a guilty plea to multiple offenses. Further, I believe the trial judge should tell the defendant what the maximum possible punishment for all offenses may be and not leave that mathematical computation to the defendant.
Wright, J., dissenting. In this particular case the trial judge carefully advised appellee of the possible minimum and maximum penalties for each of the three offenses to which Johnson ultimately entered a guilty plea. Likewise, the trial court noted that the offenses were probationable and even referred this matter to the probation department for a presentence investigation before ultimately rendering consecutive sentences on all three offenses. However, no reference whatsoever was made to the possible maximum penalty for all the offenses and, as stated by the court of appeals, “* * * more importantly, no advice was offered as to whether the defendant was eligible for consecutive or concurrent sentences.” It would appear to me that the majority has become preoccupied with form and is ignoring what happens in a real live courtroom. As the court of appeals so aptly put it, “* * * a defendant is probably more concerned with the prospects of ‘doing time’,than with constitutional rights or legal niceties.” I think it incumbent on any trial judge who renders any real degree of adherence to the letter and spirit of Crim. R. 11 to explain the difference between consecutive and concurrent sentences. We should do likewise.
To me it is most regrettable that in large measure we are parting company with the general philosophy as contained in State v. Stewart (1977), 51 Ohio St. 2d 86, 5 O.O. 3d 52, 364 N.E. 2d 1163, and State v. Griffey (1973), 35 Ohio St. 2d 101, 64 O.O. 2d 62, 298 N.E. 2d 603. In Stewart we held that “substantial compliance” with Crim. R. 11 was enough, rejecting in some measure the rigid application of the rule found in Griffey. But where is the “substantial compliance” when the trial judge fails to give the defendant even a reasonable idea of the possible maximum period of future incarceration? In point of fact, the “maximum penalty involved” is as the court of appeals stated the most coercive and compelling deterrent in the entire plea *136process. I would most certainly accept the rule adopted in State v. Ricks (1977), 53 Ohio App. 2d 244, 7 O.O. 3d 299, 372 N.E. 2d 1369, where paragraph one of the syllabus provides as follows:
“Before accepting a plea of guilty, the trial court must inquire and determine that the defendant understands the maximum penalty involved. As part of this process, the defendant must be informed whether he is eligible for consecutive or concurrent sentences. Crim. R. 11(C)(2)(a).”
The rule, as construed aforesaid, places no substantial burden on the trial judge, is a proposition that involves only elemental fairness to the defendant, and meets both the letter and the spirit of the case law construing same prior to today’s pronouncement.
Accordingly, I would affirm the court of appeals and respectfully dissent from the reasoning and result achieved in this case.
Sweeney, J., concurs in the foregoing dissenting opinion.